Citation Nr: 0925255	
Decision Date: 07/07/09    Archive Date: 07/21/09

DOCKET NO.  06-02 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a service connection claim for chronic fatigue 
syndrome (CFS), to include as a qualifying chronic disability 
under 38 C.F.R. § 3.317.  

2. Whether new and material evidence has been received to 
reopen a service connection claim for headaches, to include 
as a qualifying chronic disability under 38 C.F.R. § 3.317.  

3. Entitlement to an initial increased rating for 
posttraumatic stress disorder (PTSD), currently evaluated as 
50 percent disabling.  

4. Entitlement to service connection for tinnitus, to include 
as secondary to PTSD.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse and his brother


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from November 1988 
to February 1992, including service in the Southwest Asia 
theater of operations.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from several rating actions of the 
Department of Veterans Affairs Regional Office (RO) in 
Nashville, Tennessee and Waco, Texas.  An April 2005 RO 
decision reopened and denied service connection for CFS and 
headaches.  In January 2008, the RO granted the Veteran an 
evaluation of 30 percent for PTSD (effective November 18, 
2004).  A November 2008 decision increased this evaluation to 
50 percent (effective November 18, 2004).  The Veteran was 
denied service connection for tinnitus in March and August 
2007 RO decisions.  

In March 2009, the Veteran testified before the undersigned 
at a Board hearing in Waco, Texas.  A transcript has been 
associated with the file.  

The Veteran's representative raised the issue of a total 
disability rating based on individual unemployability (TDIU) 
in a March 2009 statement.  This issue was also discussed at 
the March 2009 Board hearing.  (Board Transcript, p 18.)  
This matter is referred to the RO for further development.  

The issues of CFS and tinnitus are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The RO continued and confirmed previous denials of 
service connection for CFS in a March 1998 decision, the 
Veteran did not file a notice of disagreement, and the 
decision became final.  

2.  Evidence received since the March 1998 decision raises a 
reasonable possibility of substantiating the service 
connection claim for CFS.  

3.  The RO continued and confirmed a previous denial of 
service connection for headaches in a March 1998 decision, 
the Veteran did not file a notice of disagreement, and the 
decision became final.  

4.  Evidence received since the March 1998 decision raises a 
reasonable possibility of substantiating the service 
connection claim for headaches.  

5.  The Veteran had active military service in the Southwest 
Asia Theater of operations during the Persian Gulf War.  

6.  The Veteran reports being treated for headaches during 
his period of service in the Southwest Asia theater of 
operations during the Persian Gulf War and of having the 
condition since that time, and the medical evidence shows 
that he has been diagnosed as having this condition.

7.  The Veteran's PTSD has been manifested by occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood (due to such symptoms as: obsessional rituals which 
interfere with routine activities; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
neglect of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or a work 
like setting); and inability to establish and maintain 
effective relationships.  


CONCLUSIONS OF LAW

1.  The March 1998 RO rating decision that that denied the 
Veteran's service connection claim for CFS is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 3.104, 20.302, 
20.1103 (1998); currently 38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008).  

2.  Evidence received since the March 1998 rating is new and 
material, and the Veteran's claim for service connection for 
CFS is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2008).  

3.  The March 1998 RO rating decision that that denied the 
Veteran's service connection claim for headaches is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 3.104, 20.302, 
20.1103 (1998); currently 38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008).  

4.  Evidence received since the March 1998 rating is new and 
material, and the Veteran's claim for service connection for 
headaches is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2008).  

5.  Resolving all doubt in the Veteran's favor, a chronic 
headache disorder was incurred in service.  38 U.S.C.A. 
§§ 1110, 1117, 5107 (West 2002, & Supp. 2009); 38 C.F.R. 
§ 3.102, 3.303, 3.317 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's duty to notify and assist

In this decision, the Board reopens the Veteran's claim of 
service connection for CFS and remands it for further 
development.  In addition, the Board reopens and grants 
service connection for headaches.  As such, no discussion of 
VA's duty to notify and assist is necessary.

As to his PTSD claim, it arises from his disagreement with 
the initial evaluation following the grant of service 
connection.  Once service connection is granted the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311, 1315 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112, 116-117 (2007).  

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  All identified and available treatment records have 
been secured.  The Veteran was given a VA examination April 
2008.  The duties to notify and assist have been met.  

II. Legal Criteria and Analysis

        A.  New and material evidence claims

The claim for entitlement to service connection may be 
reopened if new and material evidence is submitted.  Manio 
v. Derwinski, 1 Vet. App. 140 (1991).  

Under the applicable provisions, new evidence means existing 
evidence not previously submitted to agency decision makers.  
38 C.F.R. § 3.156(a) (2008).  Material evidence means 
existing evidence that, by itself or when considered with the 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Id.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  

The RO first considered the Veteran's claim for service 
connection for CFS in March 1995.  In that decision, the RO 
denied service connection for fatigue due to an undiagnosed 
illness.  In October 1995 and March 1998, CFS was again 
denied by the RO.  After the March 1998 decision, the Veteran 
did not file a notice of disagreement and the decision became 
final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 3.104, 
20.302, 20.1103 (1998); currently 38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008).  The claim 
for entitlement to service connection for CFS may be reopened 
if new and material evidence is submitted.  Manio, 1 Vet. 
App. 140.  

The evidence before VA at the time of the prior final March 
1998 RO rating decision included service personnel records, 
service treatment records, the Veteran's statements, VA 
medical records, a VA medical opinion and private medical 
records.  Most relevant is a November 1997 VA fibromyalgia 
examination report which states that the Veteran had a 
chronic fatigue problem which the examiner thought at the 
time was related to an undiagnosed disease.  

Evidence received since the March 1998 RO rating decision 
includes the Veteran's November 2004 statement that he still 
suffers from fatigue; his testimony from the March 2009 Board 
hearing regarding ongoing fatigue treatment and medication 
(Board Transcript, p 8), and a March 2005 VA examination.  
The March 2005 report states that the Veteran experienced 
some sleep disturbance, due to nightmares, but does not have 
symptoms consistent with CFS.  

The Board finds that new and material evidence has been 
submitted since to the March 1998 rating decision.  
Significant evidence includes the Veteran's statements at the 
March 2009 Board hearing regarding his ongoing treatment for 
fatigue and medication and the March 2005 VA examination.  
Although the examiner provided a negative opinion regarding 
CFS, the examiner did report sleep disturbance, did not 
address the November 1997 VA examination and seemed to focus 
mostly on the Veteran's headaches.  This new evidence, either 
by itself or when considered with the previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the service connection claim.  It raises a 
reasonable possibility of establishing the claim.  38 C.F.R. 
§ 3.156(a).  The evidence is considered new and material and 
the claim for service connection for CFS is reopened.  

The RO first considered the Veteran's claim for service 
connection for headache due to an undiagnosed illness in 
October 1995 when it denied the claim.  In March 1998, the RO 
again denied the claim.  The Veteran did not file a notice of 
disagreement and the decision became final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. § 3.104, 20.302, 20.1103 
(1998); currently 38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008).  If new and 
material evidence is submitted the claim may be reopened.  
Manio, 1 Vet. App. 140.  

The evidence before VA at the time of the prior final March 
1998 RO rating decision included service treatment records, 
VA medical records, the Veteran's statements, and a private 
medical record.  A February 1994 Gulf War registry 
examination showed the Veteran reported headaches.  A January 
1995 general VA medical examination shows the Veteran 
reported stress and tension headaches.  A November 1997 VA 
examination report reflects that the Veteran had 
musculoskeletal type headaches that were related to an 
undiagnosed disease.  

Evidence received since the March 1998 RO rating decision 
includes the Veteran's statements and VA medical records.  A 
March 2005 VA examination shows he reported daily headaches 
since 1993, which were controlled with medication.  He was 
diagnosed with tension and rebound headaches.  A January 2006 
VA medical record shows the Veteran continued to suffer from 
headaches.  At the March 2009 Board decision, the Veteran 
stated he was basically incapacitated from headaches one or 
two times a day.  (Board Transcript, p 10).  

The Board finds that new and material evidence has been 
submitted subsequent to the March 1998 rating decision for 
the issue of service connection for headaches due to an 
undiagnosed illness.  The March 2005 VA examination and 
January 2006 VA medical record shows the Veteran continues to 
suffer from headaches.  As this new evidence relates to an 
unestablished fact necessary to substantiate the Veteran's 
service connection claim, it raises a reasonable possibility 
of establishing the claim.  38 C.F.R. § 3.156(a).  The 
evidence is considered new and material and the claim for 
service connection for headaches to include as an undiagnosed 
illness.  

As the Board has determined that new and material evidence 
has been submitted for the Veteran's service connection claim 
for headaches, it is necessary to consider whether the 
Veteran would be prejudiced by the Board proceeding to a 
decision on the merits.  As the determination is ultimately 
favorable to the Veteran, the Board finds that he would not 
be prejudiced by its review of the merits at this time.  See 
Bernard, 4 Vet. App. at 394.  

	B. Service connection for headaches, to include as an 
undiagnosed illness

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303 (2008).  The law also 
provides that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, to establish "direct" service connection, there 
must be (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation that is 
consistent with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See, 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008).  

Because the Veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War, service connection 
may also be established under 38 C.F.R. § 3.317 (2008).  
Under that section, service connection may be warranted for a 
Persian Gulf Veteran who exhibits objective indications of a 
qualifying chronic disability that became manifest during 
active military, naval or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than not later than 
December 31, 2011.  38 C.F.R. § 3.317(a)(1).  

For purposes of 38 C.F.R. § 3.317, there are three types of 
qualifying chronic disabilities: (1) an undiagnosed illness; 
(2) a medically unexplained chronic multi symptom illness; 
and (3) a diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. 1117(d) warrants a 
presumption of service-connection.  

An undiagnosed illness is defined as a condition that by 
history, physical examination and laboratory tests cannot be 
attributed to a known clinical diagnosis.  In the case of 
claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.117, unlike those for "direct service 
connection," there is no requirement that there be competent 
evidence of a nexus between the claimed illness and service.  
Gutierrez, 19 Vet. App. at 8-9.  Further, lay persons are 
competent to report objective signs of illness.  Id.  

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be 
manifestations of undiagnosed illness or medically 
unexplained chronic multi symptom illness include, but are 
not limited to, the following: (1) fatigue; (2) signs or 
symptoms involving skin; (3) headache; (4) muscle pain; (5) 
joint pain; (6) neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) signs or symptoms 
involving the respiratory system (upper or lower); (9) sleep 
disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; 
and (13) menstrual disorders.  38 C.F.R. § 3.317(b).  

For purposes of section 3.317, disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4).  

In adjudicating this claim, the Board must assess the 
Veteran's competence to report the onset of symptoms during 
service as well as of suffering from that condition since 
that time, and his credibility.  See Washington v. Nicholson, 
19 Vet. App. 362, 368-69 (2005).  The Washington Court held 
that the Veteran was competent to testify to factual matters 
of which he had first-hand knowledge, including having right 
hip and thigh pain in service, reporting to sick call, being 
placed on limited duty, and undergoing physical therapy.  The 
United States Court of Appeals for Veterans Claims (Court), 
citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), noted 
that lay testimony is competent if it is limited to matters 
that the witness has actually observed and is within the 
realm of the witnesses personal knowledge; see also 38 C.F.R. 
§ 3.159(a)(2) (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).  

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  In adjudicating 
a claim, the Board has the responsibility to weigh and assess 
the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 
(2000).  In determining whether lay evidence is satisfactory, 
the Board may consider the demeanor of the witness, internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the Veteran.  See Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995).  

A service treatment record from January 1989 shows the 
Veteran had suffered from a headache for one week; the record 
attributes the headache to a cold.  Post-service, the Veteran 
reported suffering from headaches in a January 1995 statement 
and at a February 1994 Gulf War registry examination.  A VA 
general medical examination report from the same month states 
that it sounded like the Veteran had tension and stress 
headaches.  They were somewhat relieved with medication, both 
prescription and over-the-counter.  A private medical record 
from January 1996 shows the Veteran again reported headaches.  
In a November 2004 statement, the Veteran contended that he 
continued to suffer from headaches.  

A November 1997 VA examination for fibromyalgia shows that 
the Veteran reported headaches, which he stated had started 
in 1991 or 1992.  The headaches tended to pulsate, although 
he had no nausea or vomiting associated with them.  They 
occurred about twice a week.  The examiner found that the 
Veteran suffered from musculoskeletal type headaches related 
to some undiagnosed disease.  

A March 2005 VA examination for CFS shows the Veteran again 
reported headaches which have occurred twice daily since 
1993.  The Veteran stated the headaches have continued and 
increased to two to three times per day.  The headaches 
radiated to the front of his head.  Fatigue was associated 
with the headaches.  The Veteran continued to work at a 
warehouse.  Tension or rebound headaches were diagnosed.  A 
January 2006 VA medical record shows the Veteran continued to 
have headaches.  

As mentioned, the Veteran served in the Southwest Asia 
Theater of operations during the Persian Gulf War (Saudi 
Arabia from February 1990 to April 1991, as shown by a 
service personnel record).  Under 38 C.F.R. § 3.317(a)(1), 
service connection may be warranted for headaches as an 
undiagnosed illness if they have been shown to manifest to 
10 percent.  The November 1997 VA examination attributed the 
Veteran's headaches to an undiagnosed illness.  At the March 
2009 Board hearing, the Veteran stated these headaches 
incapacitated him up to twice a day.  (Board Transcript, p 
10.)

Under Gutierrez, 19 Vet. App. at 8-9, there is no required 
competent medical evidence of a nexus between the claimed 
illness and service and lay persons are competent to report 
objective signs of illness, such as headache.  See also 
38 C.F.R. § 3.317(b).  The Veteran is certainly competent to 
report his headaches, which he has stated have occurred since 
at least 1995.  (Board transcript, p 7.)  Additionally, the 
medical evidence from 1995 on supports that the Veteran has 
suffered from headaches; the Veteran's headaches have been 
reported consistently over six months as required by 
38 C.F.R. § 3.317(a)(4).  

The Board finds the Veteran's statements credible regarding 
his headaches because they have been relatively consistent 
and are plausible.  This determination is based on his 
reports in medical records, his submitted statements, and 
testimony at the March 2009 Board hearing.  

In light of the foregoing, and resolving all reasonable doubt 
in the Veteran's favor, the Board finds that service 
connection is warranted.  The Board relies upon the November 
1997 VA examination findings as well as supportive findings 
of the March 2005 examination.  The Board also finds the 
Veteran to be credible.  As a result, the Veteran is granted 
service connection for headaches under the provisions of 
38 C.F.R. § 3.317.  

        C. Initial increased rating for PTSD

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2008).  Also, for initial rating decisions that establish 
service connection and assign an initial disability rating, 
the entire period is considered for the possibility of staged 
ratings.  Consideration will be given to the possibility of 
separate ratings for separate periods of time based on the 
facts found.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 
(2007).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1.  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2008).  In exceptional cases, an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities may be awarded.  38 C.F.R. § 3.321 
(b)(1) (2008).  For an extraschedular evaluation to apply, 
there generally must be a "finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  Id.  

According to the applicable rating criteria, a 50 percent 
evaluation will be assigned with evidence of occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2008).  

A 70 percent evaluation will be awarded with evidence of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  Id.  

A 100 percent rating is assigned when there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.  

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness." See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging from 51 to 60 reflect more moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  See 38 C.F.R. § 4.130 
[incorporating by reference the VA's adoption of the DSM-IV, 
for rating purposes].  Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job). 

A physician's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  See 38 C.F.R. 
§ 4.126 (West 2002); VAOPGCPREC 10-95 (Mar. 1995); 60 Fed. 
Reg. 43,186 (1995).  

The Board finds the Veteran's disability picture approximates 
a 70 percent rating for PTSD during the period on appeal.  At 
the outset, the Veteran was first diagnosed with PTSD in 
November 1995 by a private physician.  The claims folder 
shows some treatment for PTSD in VA medical records from 
1996.  A January 2006 VA medication management and 
psychotherapy visit shows the Veteran was experiencing legal 
troubles and going through a divorce, showing an inability to 
establish and maintain effective relationships.  He stated he 
had told his attorney he did not feel it was best that his 
son stay with him (A December 2006 court parenting plan 
associated with the file supports this statement).  The 
Veteran reported nightmares, irritability, decreased 
concentration and depending on others more at work.  The VA 
clinician noted, but did not explain, Axis II obsessive-
compulsive personality traits.  His GAF score was 51-60; 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co- workers).  

An October 2008 VA mental health assessment shows that the 
Veteran reported domestic violence as the source of his legal 
problems.  He tried to choke his wife during a flashback.  He 
stated he was unaware he was choking her and she did not 
press charges, however, a restraining order was implemented.  
The Veteran was currently separated at the time.  Reasons for 
the separation were listed as mental health symptoms such as 
anger, nightmares and sleep walking.  The Veteran was 
currently involved in a serious relationship with a 
girlfriend.  The Veteran reported being unemployed and cited 
relationship problems with co-workers as a main reason.  He 
also mentioned "blanking out."  His GAF was 51 to 60.  

In April 2008, the Veteran was given a VA examination.  His 
VA medical records were reviewed.  He was shown to have a 
depressed mood.  He had difficulty in establishing and 
maintaining effective work and social relationships because 
of the following: "temper tantrums" on the job; a rocky 
third marriage and family life; and a need to often "get 
away from people."  He exhibited somewhat poor hygiene and 
grooming showing a neglect of personal appearance and 
hygiene.  He also had a flattened or restricted affect and 
showed memory impairment.  Intermittent outbursts of anger 
were also reported.  His GAF score was 50; which reflects 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  

A July 2008 mental health triage note showed the Veteran 
again stated he had lost several jobs due to blanking out and 
forgetting where he was.  An August 2008 mental health note 
showed the Veteran again reported choking his wife in his 
sleep recently (it is unclear whether this was a new incident 
or not).  His GAF score was 45, reflecting serious symptoms.  
At the March 2009 Board hearing, it was reported that the 
Veteran would walk around in his front yard "picking up 
stuff that doesn't seem to be there."  (Board Transcript, p 
13.)  

The evidence shows the Veteran has occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: obsessional rituals which interfere with 
routine activities; impaired impulse control (such as 
unprovoked irritability with periods of violence); neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); and inability to establish and maintain effective 
relationships.  Specific examples of these characteristics 
are mentioned above.  As a result, the Veteran's disability 
picture approximates the 70 percent rating for PTSD.  

The evidence does not show that the Veteran has total 
occupational and social impairment (100 percent rating) due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation or own name.  
With the exception of the domestic violence charge and some 
memory problems, the record is nearly devoid of these 
symptoms.  As a result, an increased rating to 100 percent is 
not warranted.  

The Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) (2008) is warranted.  That provision 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the Veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence showing that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  No marked 
interference with employment or hospitalization has been 
shown.  Consideration of the extraschedular provisions is not 
warranted.  

The Board has also considered whether a higher rating might 
be warranted for any period of time during the pendency of 
this appeal.  Hart, 21 Vet. App. at 509-510.  The weight of 
the credible evidence demonstrates that the manifestations of 
the Veteran's PTSD have warranted no more than a 70 percent 
rating since the date of the Veteran's claim in November 18, 
2004.  




ORDER

New and material evidence has been received to reopen a 
previously denied claim for service connection for CFS.  

New and material evidence has been received to reopen a 
previously denied claim for service connection for headaches.  

Service connection for headaches is granted.  

An initial increased rating of 70 percent for PTSD is 
awarded, effective November 18, 2004, subject to the 
regulations governing the award of monetary benefits.  


REMAND

The Board finds that a remand is required for the Veteran's 
service connection claim for CFS.  A November 1997 
fibromyalgia VA examination report reflects that the Veteran 
had "a chronic fatigue problem" and the examiner thought 
was related to some undiagnosed disease.  A March 2005 VA 
examination report showed that the Veteran had some sleep 
disturbance (nightmares) but no symptoms consistent with 
chronic fatigue syndrome.  The March 2005 examination report 
did not address the November 1997 examination.  A VA 
examination is required to allow for reconciliation the two 
VA examination reports.  

A remand is also required for the tinnitus claim.  A March 
2007 VA medications list included the drugs of Citalopram and 
Olanzapine.  The Veteran had taken Olanzapine since May 2005.  
According to the Physician's Desk Reference, 59th Edition 
(2005), tinnitus is listed as a side effect of both drugs.  A 
January 2006 VA medical record shows the Veteran was 
currently being treated for service-connected PTSD and 
non-service connected adjustment disorder for a depressed 
mood.  A September 2008 VA audio examination report states 
the following: "Because the Veteran reported that tinnitus 
began approximately two years ago, it is the opinion of the 
examiner that the tinnitus is less likely than not related to 
military service."  At the March 2009 Board hearing, the 
Veteran reported that he didn't recognize the ringing in his 
ears at first (Board Transcript, p 4) and that his ears first 
began ringing while he was on duty (Board Transcript, p 22.)  
A remand is required so that a VA examiner may comment on 
whether the Veteran's tinnitus is a side effect of a drug 
that is being prescribed to treat the Veteran's 
service-connected PTSD.  

Accordingly, the case is REMANDED for the following action:  

1. Schedule the appellant for a VA 
examination to determine the nature, 
extent, and etiology of any CFS that found 
to be present.  The claims folder must be 
made available to the examiner.  All 
indicated testing should be conducted.  If 
the examiner does not diagnose the Veteran 
as having CFS, the examiner must state 
whether the Veteran's fatigue is 
attributable to a known clinical 
diagnosis.  In doing so, the examiner 
should address both the November 1997 VA 
examination report and the March 2005 
examination report.  The rationale for all 
opinions must be provided in a legible 
report.  

2.  Return the claims file to the 
September 2008 VA examiner, or if 
necessary, a new examiner to determine 
whether the Veteran's tinnitus is a 
secondary side effect of a drug prescribed 
for his service-connected PTSD.  The March 
2007 medications list, January 2006 VA 
medical record and the September 2008 
audio examination report.  In addition, 
the examiner must state whether the 
Veteran has tinnitus that is at least as 
likely related to in-service acoustic 
trauma.

3. Re-adjudicate the issue of entitlement 
to service connection for CFS and 
tinnitus, including as secondary to PTSD.  
If the decision remains in any way adverse 
to the Veteran, he and his representative 
should be provided with an SSOC.  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include the applicable law and 
regulations considered pertinent to the 
issue remaining on appeal as well as a 
summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).  



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


